ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Santa Barbara Infrared, Inc.                 )        ASBCA Nos. 58605, 58615
                                             )
Under Contract No. F08630-02-C-0063          )

APPEARANCES FOR THE APPELLANT:                        James J. Gallagher, Esq.
                                                      Agustin D. Orozco, Esq.
                                                       McKenna, Long & Aldridge LLP
                                                       Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Samuel W. Morris, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 11 August 2014


                                                 ;>MARK N. STE LE
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58605, 58615, Appeals of Santa
Barbara Infrared, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals